Citation Nr: 0312948	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  98-20 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for a low back disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel




INTRODUCTION

The appellant had active military service from March 1961 to 
March 1981.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).  In June 2000, the case was remanded to 
the RO for additional development.  In a January 2003 
decision, the Board determined that the evidence submitted 
since an unappealed November 1981 rating decision, which had 
denied service connection for a low back disability, was new 
and material evidence, and, therefore, permitted the claim to 
be reopened.  The claim was then remanded for further 
development.  


REMAND

Service medical records, covering the appellant's twenty year 
period of active duty, show that he indicated at his June 
1980 retirement examination that he had experienced recurrent 
back pain on bending and lifting, which he had self-treated.  

In an August 2001 medical statement, J. L. Piland, M.D., of 
the Internal Medicine Associates in Alexandria, Louisiana, 
reported that the appellant had been followed at the clinic 
from 1998 to the present and had been seen by F. Tumbaco, 
M.D., and himself (Dr. Piland), in the interim before his 
(Dr. Tumbaco) return.  The statement indicated that the 
appellant had first established care at the clinic on March 
28, 1996, with a pre-existing injury involving lumbago with 
lower extremity radiculopathy, predominantly at L5-S1.  The 
Board notes that the evidence of record does not include 
medical evidence from either the Internal Medicine Associates 
or Dr. Tumbaco prior to December 1997, when the appellant was 
treated by Dr. Tumbaco for a back injury sustained a month 
before.  The veteran also claims to have worked for the 
Louisiana Department of Corrections for 8 years after his 
service discharge.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) that was signed into law by 
the President on November 9, 2000, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See VCAA, supra.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that when the Board believes the 
medical evidence of record is insufficient it may supplement 
the record by ordering a medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, this case is REMANDED for the following actions:  

1.  The RO should request that the 
appellant provide VA with authorization to 
obtain copies of his medical records from 
the Internal Medicine Associates of 
Alexandria, Louisiana, and from the 
Louisiana State Department of Corrections.  
Thereafter, the RO should obtain copies of 
all the appellant's treatment records from 
the Internal Medicine Associates of 
Alexandria, Louisiana, particularly those 
dated from March 28, 1996, to December 
1997, and pertaining to his employment 
with the Louisiana State Department of 
Corrections in the 1980's.  All records 
received should be associated with the 
claims file.  

2.  After completion of the above 
requested development, the RO should 
schedule the appellant for a VA orthopedic 
examination to determine the nature and 
etiology of any low back disability.  Any 
indicated diagnostic tests, studies, and 
consultations should be accomplished.  All 
current pathology should be identified, 
and all pertinent symptomatology, 
findings, and diagnoses should be 
described, in detail.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested study, 
and the examination report should reflect 
that such a review was made.  The examiner 
should specifically review the April 1972 
service medical records reflecting 
treatment for complaints of pulled back 
muscles, the June 1980 retirement physical 
examination noting that the veteran had or 
had had recurrent back pain and the June 
1981 VA examination report with x-rays of 
the lumbosacral spine.  The examiner 
should be requested to express an opinion 
as to whether it is more likely, less 
likely, or as likely as not that the 
appellant's low back disability is related 
to his military service.  The examiner 
should specify what information was used 
to arrive at any conclusions, and should 
provide complete rationale for all 
opinions proffered.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
appellant of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what evidence 
VA will develop, and what evidence he must 
furnish.  

4.  After the above requested action has 
been completed, the RO should review the 
appellant's claim.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be furnished 
a Supplemental Statement of the Case, and 
they should be afforded the appropriate 
period of time to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate consideration.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until notified, 
and he has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


